         CASE 0:20-cv-01688-PJS-ECW Doc. 38 Filed 09/11/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA


Minnesota Voters Alliance, Andrew Cilek,            Case No. 20-cv-01688 (PJS/ECW)
Kim Crockett, Craig Anderson, Yvonne
Hundshamer, Craig Jones,

                      Plaintiffs,

       v.                                               NOTICE OF HEARING ON
                                                          STATE DEFENDANTS’
Tim Walz, in his official capacity as                      MOTION TO DISMISS
Governor of Minnesota, or his successor;
Steve Simon, in his official capacity as
Secretary of State of Minnesota, or his
successor, Mark V. Chapin, in his official
capacity as Hennepin County Auditor, or his
successor, Christopher A. Samuel, in his
official capacity as Ramsey County Auditor,
or his successor, Keith Ellison, in his official
capacity as Attorney General of Minnesota,
or his successor, Mike Freeman, in his
official capacity as Hennepin County
Attorney, or his successor, John Choi, in his
official capacity as Ramsey County
Attorney, or his successor,

                      Defendants.

TO:    The Administrator of the Above-Named Court and All Counsel of Record.

       PLEASE TAKE NOTICE that State Defendants’ motion to dismiss will be heard

before the Honorable Patrick J. Schiltz, District Court Judge, on November 18, 2020 at

8:30 a.m. at the United States District Court for the District of Minnesota, 300 South

Fourth Street, Minneapolis, Minnesota.
               CASE 0:20-cv-01688-PJS-ECW Doc. 38 Filed 09/11/20 Page 2 of 2




Dated: September 11, 2020                   KEITH ELLISON
                                            Attorney General
                                            State of Minnesota


                                            s/ Liz Kramer
                                            LIZ KRAMER (#0325089)
                                            Solicitor General

                                            MEGAN MCKENZIE (#0388081)
                                            KEVIN FINNERTY (#0325995)
                                            Assistant Attorneys General

                                            445 Minnesota Street, Suite 1400
                                            St. Paul, Minnesota 55101-2131
                                            (651) 757-1010 (Voice)
                                            (651) 282-5832 (Fax)
                                            liz.kramer@ag.state.mn.us

                                            ATTORNEYS FOR DEFENDANTS
                                            TIM WALZ, STEVE SIMON AND KEITH
                                            ELLISION


|#4800778-v1




                                             2
